Moran, J. This is a hill for divorce. Two statutory grounds for divorce are alleged in the bill. Habitual drunkenness and extreme and repeated cruelty. The evidence introduced in support of the first ground was, that appellee was in the habit of taking morphine by hypodermic injections, and that he would become stupid and helpless from the effects of it, and appear like one intoxicated, and conduct himself in a drunken manner, and that he persisted in the use of the drug, and while he tried to reform, seemed unable to do so. The word “drunkenness” used in our statute is commonly and generally understood to mean that intoxication which results from the excessive drinking of alcoholic liquor, and to show one guilty of habitual drunkenness it must be proved that drinking to excess is indulged in so frequently as to become a fixed habit with him. Words used in a statute must be taken in their plain, ordinary and usual sense. The intoxication which results from the excessive use of opiates, is not understood or described by the word “drunkenness” in the divorce law, hence proof of the immoderate and habitual use of morphine, was not sufficient to sustain the charge of habitual drunkenness made in the bill. Barber v. Barber, 14 Law Reporter, 75; 1 Bishop on Mar. & Div., Sec. 813. In support of the charge of extreme and repeated cruelty there is evidence of striking and harsh treatment, hut the acts of violence seem to have occurred when the appellee was under the influence of morphine, and usually in resisting the efforts of appellant to take the drug away from him. There is also evidence tending to show that ho sometimes treated the child cruelly by beating it, but the proof does not show that this was done for the purpose of annoying or maliciously harassing appellant. As further evidence of cruelty appellant complains that she was compelled by appellee to submit to excessive sexual intercourse. This will not amount to cruelty unless it is shown that it is persisted in by the husband against the will of the wife, and when he knows that the act is injurious to her bodily health. Shaw v. Shaw, 17 Conn. 189. As to the acts of personal violence and cruel conduct toward appellant, perhaps if they had continued until the separation, and she had been compelled to leave for such violence, there might be enough to warrant a divorce; but we are of opinion that the proof in this case shows a condonation of said acts of cruelty, and that the chancellor was right in so holding. The last act of cruelty appellant testifies occurred in December, 1886, and she continued to live and cohabit with appellee till March, 1887. There is no evidence of subsequent abusive treatment or ill usage. 2 Bishop on Mar. & Div., 50, 51; Farnham v. Farnham, 73 Ill. 500. The dec.ee of the Circuit Court will be affirmed. Decree affirmed.